The judgment of the court was pronounced by
Slidell, J.
This suit is upon the defendant’s promissory note. The court did not err in refusing to hear evidence under the pleas of reconvention and compensation. The demand in reconvention, as pleaded, was not “ necessarily connected with the main action and incidental to the samenor was the claim pleaded in compensation alleged to be liquidated. See C. P. 375. Lacoste v. Bordue, 7 N. S. 517. C. C. 2205.
The judgment of the district court is therefore affirmed, with costs-